        Case 2:21-cv-00441-APG-VCF Document 1-3 Filed 03/17/21 Page 1 of 8



U.S. Department of Labor      Occupational Safety and Health Administration
                               San Francisco Federal Building
                                     th
                               90 – 7 Street, Suite 18100
                               San Francisco, CA 94103



VIA USPS - Certified Mail

August 16, 2017

Ahern Rentals Inc.
1401 Mineral Ave
Las Vegas, NV 89106

Re: Ahern Rentals Inc. / Balint / 9-0050-17-059

To Whom It May Concern:

We hereby serve you notice that a complaint has been filed with this office by Mr. Balint
(Complainant) alleging retaliatory employment practices in violation of the whistleblower
provisions of the Surface Transportation Assistance Act (STAA), 49 U.S.C. §31105. A copy of
the complaint is enclosed.

The Occupational Safety and Health Administration (OSHA) is responsible for enforcing the
whistleblower provisions of STAA and will conduct its investigation following the procedures
outlined in 29 CFR Part 1978. You may obtain a copy of the pertinent statute and regulations at
www.whistleblowers.gov. Upon request, a printed copy of these materials will be mailed to you.

Under these procedures, OSHA will disclose to the parties information relevant to the resolution
of the case as well as provide all parties an opportunity to fully respond. As such, both you and
Complainant will receive a copy of each other’s submissions to OSHA that are responsive to the
above-referenced whistleblower complaint.

Per Presidential Memorandum – Managing Government Records, any future documents
you submit to OSHA shall be submitted electronically, if possible, using the investigator’s
email address of the assigned investigator and that whatever you submit to OSHA, you also
send a copy to Complainant at the address below:

                              Stephen Balint
                              P.O. Box 2389
                              Pahrump, NV 89041

If the information provided contains personal, identifiable information about individuals other
than the complainant, such information, where appropriate, should be redacted before disclosure.
OSHA may contact the party directly for the unredacted copy, if necessary.

Within 20 days of receiving this notice, please submit a written account of the facts and a
statement of your position with respect to the allegation that you have retaliated against
        Case 2:21-cv-00441-APG-VCF Document 1-3 Filed 03/17/21 Page 2 of 8

Complainant in violation of STAA. Please note that a full and complete initial response,
supported by appropriate documentation, may help to achieve early resolution of this matter.

In your written account, please include the following information:

   •    A brief timeline of relevant events leading to the alleged adverse employment action(s);

    •   The name(s) and job title(s) of the individual(s) who made the decision to take the
        alleged adverse employment action(s);

    •   A copy of all documents related to the adverse employment action(s), including, but not
        limited to, termination letters, letters, of warning, counselling memos, etc.;

    •   A list of employees who have experienced similar adverse employment actions within
        the last 2 years. Please include the employee’s name, job title, date of hire, date of
        adverse employment action, type of adverse employment action, and reason(s) for
        adverse employment action;

    •   Evidence that other similarly situated employees actually experienced similar adverse
        employment actions. Such evidence can include, but is not limited to, termination
        letters, internal administrative documents which reflect the lay-off and/or termination,
        letters of warning, counselling memos, etc.;

    •   A copy of the company’s discipline policy, including any progressive disciplinary
        policy. Please also document how the company’s disciplinary policy was followed in
        this case. If the policy was not followed, please indicate why it was not followed;

    •   Please list relevant management witness names and contact information and indicate
        what relevant information you believe each witness will be able to provide;

    •   All HR and/or other investigative reports concerning or relating to Complainant’s
        employment;

    •   The company’s DOT Number;

    •   The company’s DUNS Number;

    •   The company’s TIN/EIN;

    •   The company’s NAICS Code;

    •   The parent company’s name, address, and contact information, if applicable.

Within 20 days of your receipt of this complaint you may submit to this agency a written
statement and any affidavits or documents explaining or defending your position. Within the




Ahern Rentals Inc. / Balint / 9-0050-17-059                                         Page 2 of 8
        Case 2:21-cv-00441-APG-VCF Document 1-3 Filed 03/17/21 Page 3 of 8

same 20 days you may request a meeting to present your position. The meeting will be held
before the issuance of any findings and a preliminary order. At the meeting, you may be
accompanied by counsel and by any persons relating to the complaint, who may make statements
concerning the case.

If investigation provides this agency with reasonable cause to believe that the Act has been
violated and reinstatement of the complainant is warranted, you will again be contacted prior to
the issuance of findings and a preliminary order, at which time you will be advised of the
substance of the relevant evidence supporting the complainant’s allegations, and you will be
given the opportunity to submit a written response, to meet with the investigator and to present
statements from rebuttal witnesses. Your rebuttal evidence must be presented within ten
business days of this agency’s notification described in this paragraph.

Attention is called to your right and the right of any party to be represented by counsel or other
representative in this matter. In the event you choose to have a representative appear on your
behalf, please have your representative complete the Designation of Representative form
enclosed and forward it promptly. All communications and submissions should be made to the
investigator assigned below. Your cooperation with this office is invited so that all facts of the
case may be considered.

OSHA offers a voluntary program under which the Complainant and Respondent may resolve a
whistleblower complaint outside of the investigative process, through early resolution. Early
resolution is a process in which the parties attempt to negotiate a settlement with the assistance
of a neutral OSHA whistleblower expert, who is not the investigator assigned to the case and is
not involved in OSHA’s decision-making on the merits of the case. Communications during the
early resolution process are kept confidential, to the extent permitted by law, and are not
disclosed to the Whistleblower Investigator or any other Department of Labor employee who is
involved in the agency’s decision-making on the merits of the case. If OSHA approves the
parties’ request for early resolution, the investigation will be stayed pending the outcome of the
early resolution process. If the complaint is not resolved during the early resolution process,
either party may share information and documents that it disclosed during the early resolution
process with the assigned Whistleblower Investigator. If you are interested in this program,
please sign, date, and return the attached “ADR Request Form.”
Parties are encouraged to attempt early resolution of the complaint on their own or, upon request,
with OSHA’s facilitation. Voluntary adjustment of complaints can be effected by way of a
settlement agreement at any time during the investigation.

All communications and submissions should be made to Mark Marchione, Regional
Supervisory Investigator at Marchione.Mark@dol.gov.

If you choose to submit documents to OSHA that you allege are confidential and should not be
disclosed to others without your consent, please identify with sufficient specificity each
confidential or proprietary privilege for which protection from disclosure under the Freedom of
Information Act (FOIA) is requested. Blanket claims of protection will not be accepted. Rather,
please identify the specific information and/or document(s) for which protection is requested.




Ahern Rentals Inc. / Balint / 9-0050-17-059                                          Page 3 of 8
      Case 2:21-cv-00441-APG-VCF Document 1-3 Filed 03/17/21 Page 4 of 8

Absent receipt of specific information identifying and clarifying the asserted privileges, OSHA
reserves the right not to accept your request.

Sincerely,
Megan Eldridge
Megan Eldridge
Regional Investigator

For MARK MARCHIONE
Regional Supervisory Investigator
Whistleblower Protection Program


Enclosures:   (1) Designation of Representative
              (2) Copy of Complaint
              (3) ADR Fact Sheet & ADR Form




Ahern Rentals Inc. / Balint / 9-0050-17-059                                        Page 4 of 8
        Case 2:21-cv-00441-APG-VCF Document 1-3 Filed 03/17/21 Page 5 of 8

                           Alternative Dispute Resolution (ADR)
                                Frequently Asked Questions

What is OSHA Region IX’s ADR program?
OSHA offers a voluntary Alternative Dispute Resolution (ADR) program in which the parties
may attempt to resolve the dispute without an investigation. If the parties elect to pursue ADR,
an OSHA official may help the parties achieve early resolution of the complaint before the onset
of a full-scale investigation. Early resolution is a process in which the parties attempt to
negotiate a settlement with the assistance of a neutral OSHA whistleblower expert, who is not
the investigator assigned to the case and is not involved in OSHA’s decision-making on the
merits of the case. Communications during the early resolution process are kept confidential, to
the extent permitted by law, and are not disclosed to the Whistleblower Investigator or any other
Department of Labor employee who is involved in the agency’s decision-making on the merits of
the case. If OSHA approves the parties’ request for early resolution, the investigation will be
stayed pending the outcome of the early resolution process. If the parties decline to pursue ADR
or if they pursue ADR, but fail to reach a settlement agreement, the investigator identified in the
opening letter will proceed with an investigation. However, even if attempts at ADR fall through,
the parties, with the assistance of the investigator, may enter into a settlement agreement at any
time during the course of the investigation.

What are the benefits of ADR?

ADR allows the parties to resolve the complaint in a mutually satisfactory manner and is faster
than an investigation. The process may also allow the parties to preserve or repair the
employment relationship. If you do not reach a settlement agreement through an ADR session,
OSHA will investigate the complaint like any other.

How do I sign up for OSHA’s ADR Program?
If you would like to pursue ADR, please return the attached “Request for ADR” form within ten
(10) business days of your receipt of this letter. If both parties request ADR, an OSHA official
will be contacting you to facilitate an ADR session.

What happens if I want to pursue ADR but the other party does not agree?

OSHA Region X’s ADR program is voluntary. Both Complainant and Respondent must agree
to participate. If either party does not wish to participate, the OSHA investigator will proceed
with an investigation.

What happens if both parties request ADR?

If both parties request ADR, an OSHA official will contact each party separately to coordinate
a mutually-agreed upon date, time, location and format for the ADR session. If the parties
agree upon a framework, an OSHA official will then facilitate the ADR session. (This
facilitator will be someone other than the investigator identified in the opening letter.)




Ahern Rentals Inc. / Balint / 9-0050-17-059                                         Page 5 of 8
      Case 2:21-cv-00441-APG-VCF Document 1-3 Filed 03/17/21 Page 6 of 8

If the parties reach a settlement during the ADR session, the OSHA official will draft or
review a proposed settlement agreement following the procedures outlined in the
Whistleblower Investigations Manual (the Manual, available at www.whistleblowers.gov,
Chapter 6, Remedies and Settlement Agreements.)

Does attempting ADR delay the OSHA investigation?

Respondent must provide its position statement within 20 days of receiving OSHA’s opening
letter unless the parties reach a signed settlement agreement prior to that date. Attempting
early resolution does not confer an extension of time in which Respondent may submit its
position statement unless OSHA feels that such an extension would benefit the ADR process.

How much does this process cost?

There is no charge to participate.

How can I learn more about OSHA’s ADR program?

Please contact the investigator of record identified in your opening letter.




Ahern Rentals Inc. / Balint / 9-0050-17-059                                       Page 6 of 8
           Case 2:21-cv-00441-APG-VCF Document 1-3 Filed 03/17/21 Page 7 of 8


U.S. Department of Labor                Occupational Safety and Health Administration
                                        San Francisco Federal Building
                                              th
                                        90 – 7 Street, Suite 18100
                                        San Francisco, CA 94103



                                        REQUEST FOR ADR FORM

      Case No.: Ahern Rentals Inc. / Balint / 9-0050-17-059

      The Occupational Safety and Health Administration (OSHA) offers a voluntary program under
      which the Complainant and Respondent may resolve a whistleblower complaint outside of the
      investigative process, through early resolution. Early resolution is a process in which the parties
      attempt to negotiate a settlement with the assistance of a neutral OSHA whistleblower expert,
      who is not the investigator assigned to the case and is not involved in OSHA’s decision-making
      on the merits of the case. Communications during the early resolution process are kept
      confidential, to the extent permitted by law, and are not disclosed to the Whistleblower
      Investigator or any other Department of Labor employee who is involved in the agency’s
      decision-making on the merits of the case. If OSHA approves the parties’ request for early
      resolution, the investigation will be stayed pending the outcome of the early resolution process.

      If the complaint is not resolved during the early resolution process, either party may share
      information and documents that it disclosed during the early resolution process with the assigned
      Whistleblower Investigator.

      If you are interested in participating in early resolution, please fax this form or call the
      Whistleblower Investigator at (415) 625-2547 or Fax: (415) 625-2534.


      _____ I am interested in pursuing ADR as an alternative to OSHA’s investigation.



      Signature                                              Date




      Print Full Name                        Daytime Phone Number                            Email address




      Ahern Rentals Inc. / Balint / 9-0050-17-059                                             Page 7 of 8
Case 2:21-cv-00441-APG-VCF Document 1-3 Filed 03/17/21 Page 8 of 8
